WiNsuow, J.
The contract to move the buildings was entire, and the plaintiff could not recover upon it without fully completing it, unless full performance was excused or prevented by the defendant. Whether the defendant did prevent the plaintiff from completing the contract was the question litigated, and upon that question the evidence was conflicting. No errors in the rulings upon testimony are claimed. The jury found, upon sufficient evidence, that the defendant did prevent the full performance of the contract.
There are no exceptions to the charge, save a general exception to the entire charge. This is of no avail when any part of the charge is correct, and there can be no doubt as to the correctness of the greater part of the charge.
By the Court.— Judgment affirmed.